COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00330-CR
                             NO. 02-14-00331-CR
                             NO. 02-14-00332-CR


MCKENDRICK PATTON, III                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NO. 1288658D, 1164893D, 1162203D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      In July 2012, Appellant was found guilty of aggravated robbery in cause

no. 02-14-00331-CR, and the trial court sentenced him to ten years incarceration,

suspended the sentence, and placed him on community supervision for ten

years, based on a jury’s verdict.   Also in July 2012, the trial court accepted


      1
       See Tex. R. App. P. 47.4.
Appellant’s pleas of guilty and placed Appellant on deferred adjudication

community supervision for ten years in another aggravated robbery case (cause

no. 02-14-00332-CR) and for ten years in a bail-jumping case (cause no. 02-14-

00330-CR), to run concurrently. In July 2014, the State filed a petition to revoke

community supervision and two petitions to proceed to adjudication.

      At the hearing on the petitions, Appellant entered open pleas of true to six

of the State’s allegations. After hearing testimony from Appellant’s probation

officer and Appellant’s mother, the trial court found that Appellant had violated

the terms and conditions of his community supervision as alleged in four

paragraphs of the State’s petitions. It adjudicated Appellant guilty of aggravated

robbery and bail-jumping, revoked his community supervision, and sentenced

him to thirty-year, ten-year, and ten-year sentences respectively, with all

sentences to run concurrently. This appeal followed.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw and a brief in support of that motion.         Counsel avers that in his

professional opinion, the appeal is frivolous. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief.

See 386 U.S. 738, 87 S. Ct. 1396 (1967). Appellant filed a pro se response.

The State did not submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this


                                         2
court is obligated to undertake an independent examination of the record.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). When

performing this evaluation, we consider the record, the arguments raised in the

Anders brief, and any issues Appellant raises in his pro se response.

In re Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App. 2008) (orig. proceeding).

Only then may we grant counsel’s motion to withdraw. See Penson v. Ohio,

488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief, Appellant’s response, and the

appellate record. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that might arguably support the

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005);

see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgments.


                                                  /s/ Lee Gabriel

                                                  LEE GABRIEL
                                                  JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2015



                                       3